But
the Court
(nem. con.) rejected the evidence. He then offered to prove that the defendant, Johnson, confessed a balance of $300 due on the note, and promised to pay it; and contended that this was good evidence on the count for money had and received.
But the Court
(Cranch, C. J., doubting,)
rejected the evidence.
The Court offered to save the point, and directed the jury to find a verdict for the plaintiff, subject to the opinion of the Court on the question of evidence, but Mr. Marbury refused to pay the jury fee ; and the Court instructed the jury that there was no evidence before them to support the action.